Name: Regulation (EEC) No 199/73 of the Commission of 29 December 1972 supplementing, in respect of cereals, Commission Regulations (EEC) No 2622/71, (EEC) No 837/72 and (EEC) No 1503/72 following the accession of new Member States to the Communities
 Type: Regulation
 Subject Matter: trade policy;  EU finance;  trade;  plant product
 Date Published: nan

 Avis juridique important|31973R0199Regulation (EEC) No 199/73 of the Commission of 29 December 1972 supplementing, in respect of cereals, Commission Regulations (EEC) No 2622/71, (EEC) No 837/72 and (EEC) No 1503/72 following the accession of new Member States to the Communities Official Journal L 023 , 29/01/1973 P. 0004 - 0005 Finnish special edition: Chapter 3 Volume 5 P. 0089 Greek special edition: Chapter 03 Volume 9 P. 0033 Swedish special edition: Chapter 3 Volume 5 P. 0089 Spanish special edition: Chapter 03 Volume 6 P. 0199 Portuguese special edition Chapter 03 Volume 6 P. 0199 REGULATION (EEC) No 199/73 OF THE COMMISSION of 29 December 1972 supplementing, in respect of cereals, Commission Regulations (EEC) No 2622/71, (EEC) No 837/72 and (EEC) No 1503/72 following the accession of new Member States to the Communities THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty (1) concerning the accession of new Member States to the European Economic Community and the European Atomic Energy Community, and in particular Article 153 of the Act (2) annexed thereto; Whereas Article 1 of Commission Regulation (EEC) No 2622/71 (3) of 9 December 1971 on detailed rules concerning imports of rye from Turkey provides for an endorsement in one of the official languages of the Community as originally constituted on the A. TR. 1 movement certificate; Whereas Article 2 of Commission Regulation (EEC) No 837/72 (4) of 24 April 1972 laying down special provisions in respect of levies and refunds fixed in advance for cereals provided for an endorsement in one of the official languages of the Community as originally constituted on import and export licenses where these are cancelled as provided for in Article 1 of that Regulation; Whereas Commission Regulation (EEC) No 1503/72 (5) of 13 July 1972 further amending the Annex to Regulation No 451/67/EEC determining the quantity of potatoes required for the manufacture of 100 kilogrammes of starch includes an Annex with headings in the four official languages of the Community as originally constituted; Whereas, in view of the enlargement of the Communities, the abovementioned Regulations must be amended by the addition of English and Danish endorsements and headings, respectively, to the Articles and Annex in question; HAS ADOPTED THIS REGULATION: Article 1 The following are added to Article 1 of Regulation (EEC) No 2622/71: "Special export tax under Regulation (EEC) No 1234/71 paid to an amount of...". "Soerlig udfÃ ¸rselsafgift i henhold til forordning (EÃF) nr. 1234/71, betalt med et belÃ ¸b pÃ ¥...". Article 2 The following are added to Article 2 (1) of Regulation (EEC) No 837/72: - "Advance fixing cancelled in accordance with Regulation (EEC) No 837/72". - "forundfastsoettelsen annulleret - anvendelse af forordning (EÃF) nr. 837/72". Article 3 The following is added to the column headings in the Annex to Regulation (EEC) No 1503/72: (1)OJ No L 73, 27.3.1972, p. 5. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 271, 10.12.1971, p. 22. (4)OJ No L 98, 25.4.1972, p. 10. (5)OJ No L 158, 14.7.1972, p. 29. >PIC FILE= "T0004973"> Article 4 This Regulation shall enter into force on 1 January 1973. It shall apply from 1 February 1973. This Regulation is binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1972. For the Commission The President S.L. MANSHOLT